Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 is pending.
	Applicants response filed 9/23/2021 has been received and entered in the application.

Action Summary
Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (Single-agent ibrutinib in relapsed or refractory follicular lymphoma: a phase 2 consortium trial, blood® 11 JANUARY 2018 | VOLUME 131, NUMBER 2) is maintained.
	Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) is maintained.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) and/or Bartlett (Single-agent ibrutinib in relapsed or refractory follicular lymphoma: a phase 2 consortium trial, blood® 11 JANUARY 2018 | VOLUME 131, NUMBER 2) as applied to .
	Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof is withdrawn due to applicants amendment of claims.


Response to Arguments
	Applicants argue that in order for those references to anticipate the pending claims, the Office must establish that Bartlett or Gopal inherently disclose those mutations and genes. But to do so, the Office must establish that the missing limitations are necessarily present in that which is expressly described. Glaxo Group Ltd. v. Apotex, Inc., 376 F.3d 1339, 1348 (Fed. Cir. 2004); emphasis added. It is well settled that inherency "may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient." In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981); emphasis added. "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to  reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Exparte Levy, 17 U.S.P.Q.2d 1461, 1464 (B.P.A.I. 1990); The Office has not established that the mutations listed in table 2 in the one or more genes that claim 1 recites are necessarily absent in the subjects treated in Bartlett's or Gopal's studies.  This argument has been fully considered but has not been found persuasive.  With regard to Bartlett and Gopal , it is reasonable to interpret the reference's silence as to the excluded component as teaching that the reference does not include the component absent persuasive technical reasoning or evidentiary showing otherwise. Therefore, given Bartlett and Gopal silence as to the presence of mutations as defined in Table 2 of the instant specification, which Applicants' claims substantially exclude via negative limitation, it is reasonable to shift the burden to Appellants to establish that Bartlett and Gopal, though silent with regard to the presence of mutations is nonetheless not necessarily substantially free of mutations. "[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990). That burden is not met 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (Single-agent ibrutinib in relapsed or refractory follicular lymphoma: a phase 2 consortium trial, blood® 11 JANUARY 2018 | VOLUME 131, NUMBER 2) of record.

Bartlett teaches that most patients with follicular lymphoma (FL) experience multiple relapses necessitating subsequent lines of therapy. Ibrutinib, a Bruton tyrosine kinase (BTK) inhibitor approved for the treatment of several B-cell malignancies, showed promising activity in FL in a phase 1 study. We report the results of a phase 2 trial evaluating ibrutinib in recurrent FL. Forty patients with recurrent FL were treated with ibrutinib 560 mg/d until progression or intolerance. The primary end point was overall response rate (ORR). Exploratory analyses included correlations of outcome with recurrent mutations identified in a cancer gene panel that used next-generation sequencing in pretreatment biopsies from 31 patients and results of early interim 

Since Bartlett is silent with regards to the gene’s cited in the instant specification table 2 and AHNAK. ARII1IA. ATP6AP1, BCL9L, CLTC, CNOTI, EP400, KDM2B, MYBBP1A, NACA, NBPFI, NBPF10, NCOA4, NEDD4L, PRDM16, SOCS1, and TBL1XR1, it is inherent that the subject do not have any of the above mentioned mutations.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) of record.
Gopal teaches DAWN was an open-label, single-arm, phase II study of ibrutinib in patients with FL with two or more prior lines of therapy. Patients received ibrutinib 560 mg daily until progressive disease/unacceptable toxicity. The primary objective was independent review committee–assessed overall response rate (ORR; complete two or more prior lines of therapy and were refractory or had experienced relapse on the last prior line of therapy with an anti-CD20 monoclonal antibody– containing CIT regimen (page 2406).  Downregulation of Tregs after the start of ibrutinib therapy was observed only in patients who achieved a response, which is consistent with previous reports of ibrutinib treatment in patients with CLL that resulted in the downregulation of Tregs and a reduction of immune checkpoint protein programmed death-1 expression, which may promote the recovery of normal immune function (page 2410).  Gopal teaches that T-cell subsets in peripheral blood were assessed via flow cytometry at baseline (cycle 1, day 1) and at cycle 3, day 1 (markers included in the Data Supplement). Cytokine/chemokine analysis was performed at cycle 1, day 1 and at cycle 2, day 1 using the SomaLogic SOMAscan Assay (Boulder, CO). Differences in biomarkers between responder subgroups were compared via post hoc analysis using Wilcoxon rank sum test (2406).  Gopal teaches that ibrutinib produced significant decreases in responders in MCP3 (also known as CCL7) and IP-10 (also known as CXCL10), which have been implicated in tumor development. These results, along with a clinical observation of pseudoprogression in some patients, suggest that the immunomodulatory effects of ibrutinib may be linked to a response to therapy (page 2411).
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal (Ibrutinib as Treatment for Patients With Relapsed/Refractory Follicular Lymphoma: Results From the Open-Label, Multicenter, Phase II DAWN Study, Journal of Clinical Oncology, VOL 36, NO 23, Aug 2018 with publication online May 2018) as applied to claims 1-9 above and in view of Li (Mutations in linker histone genes HIST1H1 B, C, D, and E; OCT2 (POU2F2); IRF8; and ARID1A underlying the pathogenesis of follicular lymphoma, BLOOD, 6 MARCH 2014 x VOLUME 123, NUMBER 10) both are of record.

Gopal as cited supra.
Gopal does not disclose analyzing a sample for ARID1A.
Li teaches that Follicular lymphoma (FL) constitutes the second most common non-Hodgkin lymphoma in the western world. FL carries characteristic recurrent structural genomic aberrations. However, information regarding the coding genome in FL is still evolving. Here, we describe the results of massively parallel exome sequencing and single nucleotide polymorphism 6.0 array genomic profiling of 11 highly purified FL cases, and 1 transformed FL case and the validation of selected mutations in 102 FL cases. We report the identification of 15 novel recurrently mutated genes in FL. These include frequent mutations in the linker histone genes HIST1H1 B-E (27%) and mutations in OCT2 (also known as POU2F2; 8%), IRF8 (6%), and ARID1A (11%). A subset of the mutations in HIST1H1 B-E affected binding to DNMT3B, and mutations in HIST1H1 B-E and in EZH2 or ARID1A were largely mutually exclusive, implicating HIST1H1 B-E in epigenetic deregulation in FL. Mutations in OCT2 (POU2F2) affected 

It would have been obvious to analyze the subject for mutation of HIST1H1B and ARID1A in follicular lymphoma patients.  One would have been motivated to analyze of HIST1H1B and ARID1A in follicular lymphoma patients because it is known in the art that patients with these mutations in HIST1H1 B-E and in EZH2 or ARID1A were largely mutually exclusive, implicating HIST1H1 B-E in epigenetic deregulation in FL with details of confirmed recurrent gene mutations in the linker HIST1H1 genes (table 1) and ARID1A (table 3) as taught by Li with a reasonable expectation of success.  And ibrutinib is known to produced significant decreases in responders in MCP3 (also known as CCL7) and IP-10 (also known as CXCL10), which have been implicated in tumor development. These results, along with a clinical observation of pseudoprogression in some patients, suggest that the immunomodulatory effects of ibrutinib may be linked to a response to therapy as disclosed by Gopal with a reasonable expectation of success.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application that to administration of 560 mg of ibrutinib as disclosed by Gopal with a reasonable expectation of success.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Claims 1-17 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/           Primary Examiner, Art Unit 1627